Citation Nr: 9931568	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  97-34 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the benefit sought 
on appeal.  The appellant, who had service with the New 
Jersey National Guard, including a period of service between 
September 1974 and February 1975, appealed that decision to 
the BVA, and the case was referred to the Board for appellate 
review.  



FINDINGS OF FACT

1.  All obtainable relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.  

2.  The appellant has not been shown to have engaged in 
combat with the enemy.  

3.  The stressful incident the appellant reports he was 
exposed to has not been verified or corroborated.  

4.  The appellant is not shown to have PTSD that is related 
to his period of service.  



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board would note that there may be a 
question as to the type of service the appellant performed 
during the time period at issue in this case, specifically 
the service the appellant performed between September 1974 to 
February 1975.  At that time the appellant was member of the 
New Jersey National Guard, and that four-month period of 
service would generally be considered a period of active duty 
for training.  However, the DD Form-214 for that period of 
service reflects that the appellant was released from active 
duty.  The characterization of the appellant's service could 
be significant in that the appellant would not be considered 
a "veteran" for a period of active duty for training unless 
he was disabled or died from a disease or injury incurred or 
aggravated in the line of duty during that period of service.  
See 38 U.S.C.A. § 101(24).  In other words, if this period of 
service were active duty for training the appellant must 
establish his status as a "veteran" by a preponderance of the 
evidence before any other analysis of his claim could be 
undertaken.  See Laruan v. West, 11 Vet. App. 80, 84-86 
(1998); Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  If, 
on the other hand, the service in question constituted active 
duty the appellant would not need to establish his status as 
a "veteran" as a preliminary matter.  

Simply put, the characterization of the appellant's service 
has bearing on the burden of proof in this case.  The 
appellant must either establish his status as a "veteran" by 
a preponderance of the evidence or must establish that there 
is an approximate balance of positive and negative evidence 
that his PTSD was incurred during service.  However, for 
purposes of this decision, the Board will assume that the 
period of service at issue was active duty, rather than 
active duty training.  In this regard, the Board notes that 
such a review, even if incorrect, could not prejudice the 
appellant because it would provide a greater degree of review 
than he would otherwise be entitled.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Essentially, such a review by the 
Board would constitute harmless error.  Such a review would 
also alleviate the need for a remand to the RO to clarify the 
character of the appellant's service and provide the 
appellant with a Board decision in the most expedient manner.  

As a further preliminary matter in this case, the Board finds 
that the appellant's claim is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  That is, the Board finds that the 
appellant has presented a claim which is not implausible when 
its contentions and the evidence of record are viewed in the 
light most favorable to his claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  

A well-grounded service connection claim for PTSD requires 
"[1] medical evidence of a current [PTSD] disability; [2] lay 
evidence (presumed to be credible for these purposes) of an 
inservice stressor, which in a PTSD case is the equivalent of 
an inservice incurrence or aggravation; and [3] medical 
evidence of a nexus between service and the current PTSD 
disability."  Cohen v. Brown, 10 Vet. App. 128, 137 (1997).  
In this case, a diagnosis of PTSD was rendered following a 
November 1996 VA examination, and the appellant's claimed 
inservice stressor is enumerated in the examination report, 
implicitly relating the PTSD diagnosis to the stressors.  The 
appellant also described experiencing an inservice stressful 
incident, specifically a sexual assault that occurred in 
January 1975.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD, however, will vary depending on whether an appellant 
engaged in "combat with the enemy," as established by 
recognized combat citations or other official records.  If 
the VA determines that the appellant engaged in combat with 
the enemy and his alleged stressor is combat related, then 
the appellant's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be "satisfactory," 
i.e., credible and "consistent with the circumstances, 
conditions, or hardships of service."  See 38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1999); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If however, the 
VA determines either that the appellant did not engage in 
combat with the enemy or that the appellant did engage in 
combat, but the alleged stressor is not combat related, the 
appellant's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other evidence 
which corroborate the appellant's testimony or statements.  
See Zarycki, 6 Vet. App. 98.  

In this case, the record does not reflect, nor does the 
appellant contend, that the stressful incident that he 
contends produced PTSD was related to combat with the enemy.  
Rather, the appellant relates that in mid-January 1975 while 
at Aberdeen Proving Ground he was sexually assaulted at 
gunpoint by three servicemen.  As such, in order to support a 
diagnosis of PTSD the incident related by the appellant must 
be corroborated.  However, the record before the Board 
contains no independent evidence which corroborates that the 
stressful incident reported by the appellant occurred.  

In this regard, the Board notes that the appellant has 
provided no evidence, beyond his own statements, which 
corroborates that the assault occurred.  In addition, while 
the RO attempted to obtain any service records pertaining to 
the incident, including service medical records, and a report 
of any investigation of the incident, no service records were 
obtained despite attempts by the RO to obtain records from 
various sources.  The Board would note that with respect to 
the incident, the appellant reported that he was seen at a 
dispensary and sent back to his barracks to await an 
investigation.  However, the appellant conceded that no 
investigator contacted him, and thus it is presumed that no 
investigation of the incident was undertaken.  The appellant 
further indicated that following service he received 
psychological counseling as a result of the incident, but 
records from that private facility do not disclose any such 
treatment following separation from service.  

Since there is no independent corroboration that the 
stressful incident the appellant reported as occurring during 
service actually occurred, the diagnosis upon which PTSD is 
based cannot be considered reliable.  In the absence of 
corroboration of the stressful incident, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for PTSD.  


ORDER

Service connection for PTSD is denied. 



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals




 

